 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Keyon Shavaris Baker,                          No. CV-19-04512-PHX-DMF
10                 Plaintiff,                        ORDER
11    v.
12    United States Customs         and    Border
      Protection Service, et al.,
13
                   Defendants.
14
15         Pending before the Court is Plaintiff’s Amended Complaint. (Doc. 16.) The matter
16   was referred to Magistrate Judge Deborah M. Fine for a Report and Recommendation.
17   (Doc. 17.) On September 3, 2019, the Magistrate Judge filed a Report and
18   Recommendation, recommending the Court dismiss without prejudice and without leave
19   to amend Plaintiff’s Amended Complaint. (Id.) On September 10, 2019, Plaintiff filed a
20   Motion for Reconsideration.1 (Doc. 18.) To date, no response has been filed. After
21   considering the Report and Recommendation and Plaintiff’s Motion for Reconsideration,
22   the Court now issues the following ruling.
23   I.    STANDARD OF REVIEW
24         The Court “may accept, reject, or modify, in whole or in part, the findings or
25   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); see also
26   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991). The Court must review the legal
27   analysis in the Report and Recommendation de novo. See 28 U.S.C § 636(b)(1)(C). The
28         1
             The Court will construe Plaintiff’s Motion for Reconsideration as an Objection to
     the Report and Recommendation.
 1   Court must review the factual analysis in the Report and Recommendation de novo for
 2   those facts to which Objections are filed and for clear error for those facts to which no
 3   Objections are filed. See id.; see also Turner v. Duncan; 158 F.3d 449, 455 (9th Cir. 1998)
 4   (failure to file objections relieves the district court of conducting de novo review of the
 5   magistrate judge’s factual findings).
 6   II.    DISCUSSION
 7          On June 20, 2019, Plaintiff filed a pro se Complaint. The Magistrate Judge issued
 8   an Order stating the Complaint did not state a claim upon which relief could be granted
 9   pursuant to Rule 8 and allowed Plaintiff to file an Amended Complaint. In the Order, the
10   Magistrate Judge included the Court’s website where Plaintiff could find free materials for
11   pro se litigants, including applicable rules. On August 5, 2019, Plaintiff filed an Amended
12   Complaint. The Amended Complaint was not substantially different from the original
13   Complaint, as it consisted of the original Complaint and exhibits. On September 3, 2019,
14   the Magistrate Judge filed a Report and Recommendation, recommending Plaintiff’s
15   Amended Complaint be dismissed without prejudice and without leave to amend for failing
16   to comply with pleading requirements and failing to state a claim.
17          On September 10, 2019, Plaintiff filed a Motion for Reconsideration. In the motion,
18   Plaintiff asked the Court to reconsider the Magistrate Judge’s recommendation to dismiss
19   and attached Eades v. Thompson, 823 F.2d 1055 (7th Cir. 1987), in its entirety, to support
20   the motion.
21          Having reviewed the legal conclusions of the Report and Recommendation and the
22   Plaintiff’s Motion for Reconsideration, the Court finds that the Magistrate Judge
23   adequately analyzed Plaintiff’s Amended Complaint. Therefore, the Court hereby
24   incorporates and adopts the Magistrate Judge’s Report and Recommendation.
25   III.   CONCLUSION
26          Accordingly, for the reasons set forth,
27          IT IS HEREBY ORDERED adopting the Report and Recommendation of the
28   Magistrate Judge. (Doc. 17.)


                                                 -2-
 1         IT IS FURTHER ORDERED denying Plaintiff’s Motion for Reconsideration.
 2   (Doc. 18.)
 3         IT IS FURTHER ORDERED dismissing without prejudice and without leave to
 4   amend Plaintiff’s Amended Complaint. (Doc. 16.) The Clerk of the Court shall enter
 5   judgment accordingly.
 6         Dated this 24th day of October, 2019.
 7
 8
 9                                                  Honorable Stephen M. McNamee
10                                                  Senior United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
